702 S.E.2d 301 (2010)
In the Matter of J.H.K. and J.D.K.
Also Appealed by Guilford County Department of Social Services.
No. 369PA10.
Supreme Court of North Carolina.
October 7, 2010.
Deana K. Fleming, for J.H.K., et al.
*302 Janet K. Ledbetter, Hillsborough, for Jonathan Mark Kepley.
Mercedes O. Chut, Greensboro, for Guilford County D.S.S.
Prior report: ___ N.C.App. ___, 695 S.E.2d 162.

ORDER
Upon consideration of the petition filed on the 26th of August 2010 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of October 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).